DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks and amendments made on 2/25/21. Claims 15-20 have been amended. Claims 1-14, 21, and 22 have been canceled. Claims 23-33 are withdrawn. Claims 35-39 are newly added. Claims 15-20 and 34-39 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 15, 16, 19, 20, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi USPA_20090018517_A1 in view of Austin USPN_5415925.
1.	Regarding Claim 15, 16, 19, 20, and 35-38, Cecconi discloses a composite material (corresponds to claimed substrate) (Title) comprising at least one textile web (Abstract), such as two textile webs (corresponds to claimed structural material) each of which comprises fibers and then using a bonding agent and applying to each of said web layer of fibers (Claim 30).  Cecconi discloses that said bonding agent can be a water-soluble agent such as polyvinyl alcohol resin (paragraph 0026); corresponding to the claimed limitations of Claims 20 and 35.  Cecconi also discloses that said web layers (corresponds to claimed structural layers) can comprise biological/biodegradable fibers such as cotton (corresponds to claimed natural material) (paragraph 0090) thereby teaching the limitations of Claim 19. As for the claimed limitation that the substrate should be used in an electronics circuit assembly, the Examiner respectfully submits that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) See MPEP 2114.
2.	However, Cecconi does not disclose the claimed adhesive layers.
3.	Austin discloses a composite fabric comprising fibers (Abstract) using adhesives comprising acrylic esters (corresponds to claimed acrylic polyol that is inherently water soluble as being claimed in Claims 36-38) (Claim 3) that can be used between the fiber webs (Claim 1) in order to form a unitary composite (Abstract).  
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite, of Cecconi, by using the adhesive layers, of Austin, in an effort to ensure a stable, unitary composite. 
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi USPA_20090018517_A1 in view of Austin USPN_5415925, as applied to Claims 15, 16, 19, 20, and 35-38, and further in view of Schutte USPN_3968283.
Cecconi in view of Austin does not disclose its fibers being unidirectional nor does it disclose the fibers of its adjacently placed web layers (corresponds to claimed structural layers) being oriented orthogonal with respect to each other.
6.	Schutte discloses fibrous web layers (Abstract) wherein the orientation is of a cross-laid web that includes two plies/layers of where the fibers of each said ply/layer have the same direction (corresponds to claimed unidirectional fibers) while fibers in one ply are disposed in a 90 degree angle (corresponds to claimed orthogonal orientation) with respect to the adjacent ply/layer (column 6, lines 30-40).  Schutte discloses that this results in superior balance of textile-like properties than prior art and specifically has a better balance between strength and flexibility (column 6, lines 46-57).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers in the fiber web layers, of Cecconi in view of Austin, by unidirectionally orienting them within each layer while orthogonally orienting them with respect to one another, as disclosed by Schutte.  One of ordinary skill in the art would have been motivated in doing so in order to obtain superior balance of textile-like properties than prior art and specifically have a better balance between strength and flexibility.
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi USPA_20090018517_A1 in view of Austin USPN_5415925, as applied to Claims 15, 16, 19, 20, and 35-38, and further in view of Shooshtari USPA_20110042302_A1 and Hanatani JP_05024148_A (see machine English translation).
Cecconi in view of Austin does not disclose the claimed method.
9.	Shooshtari discloses performance polymeric fiber webs (Title) that can be used in applications involving electrical circuit boards and diapers (paragraph 0002).
10.	Hanatani discloses a water-soluble masking tackifier tape comprising polyvinyl alcohol for printed circuit board includes tackifier (corresponds to bonding agent/adhesive) with a paper or nonwoven cloth (corresponds to fiber structural layer) as a carrier layer laminated to said tackifier tape; where the two can be easily removed from a surface by washing with water (Derwent Abstract).  
11.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite material, of Cecconi in view of Austin, by using it in like applications such as in circuit boards, as disclosed by Shooshtari.  One of ordinary skill in the art would have been motivated in increasing the utility of its invention by using it in other, known alternative applications.  Moreover, it would have been obvious to use the method of Hanatani when constructing said circuit board to separate in an easy manner.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cecconi USPA_20090018517_A1 in view of Austin USPN_5415925, as applied to Claims 15, 16, 19, 20, and 35-38, and further in view of Sadato USPA_20050208854_A1.
12.	Regarding Claim 39, Cecconi in view of Austin does not suggest the claimed coatings.
13.	Sadato discloses using a waterproof coating to produce a waterproof laminated fabric (paragraphs 0004 and Title).
14.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite, of Cecconi in view of Austin, by using a waterproof coating, of Sadato, in order ensure waterproofing of its composite.
Response to Arguments
Applicant’s arguments, filed 2/25/21, with respect to the rejection(s) of all claim(s) under Cecconi have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cecconi in view of Austin.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.